DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is 371 of PCT/US2014/033586 filed April 10, 2014.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on January 25, 2021 in which Claims 4, 6 and 8-21 are cancelled.  Claims 1-3, 5 and 7 are pending in the instant application which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al (US Patent No. 4,704,453, provided with the PTO-892 dated 6/20/2019).
Applicants claim a method of synthesizing an R-glucoside of the structure 
                                          
    PNG
    media_image1.png
    86
    177
    media_image1.png
    Greyscale

comprising: heating an acetyl cellulose pulp in the presence of an alcohol of the formula ROH, where R is a C1-C4 alkyl group, and an acid catalyst selected from the group consisting of phosphoric acid and a sulfonic acid, for a time and at a temperature sufficient to form an R- glycoside fraction from the acetyl cellulose pulp, wherein the alcohol is present in a weight ratio of at least 5:1 to the acetyl cellulose pulp and the acid catalyst is present in a weight percent relative to the weight of the alcohol of at least 0.5%.
The Lorenz et al patent discloses preparation of an alkylglucoside by acetalization of glucose in the anhydrous form with a C3-C5 alkanol in the presence of an acidic catalyst, wherein the acetalization is carried out with 1.5 to 5 parts of alcohol per part of anhydrous glucose and with an acidic catalyst selected from a group that include phosphoric acid and p-toluenesulfonic acid, used in an amount of about 0.2 to 5% by weight, based on glucose, and in the presence of an alkali metal salt 3 and C4 alkanol suggested in the Lorenz et al patent embraces the alcohol of the formula ROH, where R is a C1-C4 alkyl group as recited in instant Claim 1, the phosphoric acid and p-toluenesulfonic acid in the Lorenz et al patent embraces the acid catalyst selected from the group consisting of phosphoric acid and a sulfonic acid as recited in instant Claim 1, the 1.5 to 5 parts of alcohol per part of anhydrous glucose disclosed in the Lorenz et al patent embraces the alcohol being present in a weight ratio of at least 5:1 to the acetyl cellulose pulp as recited in instant Claim 1, the acetalization of glucose in the anhydrous form disclosed in the Lorenz et al patent embraces the acetyl cellulose pulp recited in instant Claim 1, and the acidic catalyst used in an amount of about 0.2 to 5% by weight, based on glucose disclosed in the Lorenz et al patent embraces the acid catalyst being present in a weight percent relative to the weight of the alcohol of at least 0.5% as recited in instant Claim 1. See column 2, lines 22 and 23 of the Lorenz et al patent wherein the reaction mixture is cooled preferably to about 80º-110º C, which suggests that the reaction could have been heated to a temperature of 170º to 200º C, as recited in instant Claim 7.  The alkylglucoside prepared by the Lorenz et al patent is equivalent to the R-glucosides structure recited in instant Claim 1.
	The instantly claimed method differs from the method disclosed in the Lorenz et al patent by heating an acetyl cellulose pulp as opposed to using an acetalization of glucose in the Lorenz et al patent, that is, starting with a cellulose derivative as opposed to obtaining a glucose derivative via the acetylation procedure disclosed in the Lorenz et al patent.  However, since cellulose is made of glucose units, one of ordinary skill in this art would consider the mechanism by which cellulose and glucose reactions are carried out in this instance to be similar since the reaction of both compounds result in synthesizing R-glucoside compounds.  
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to substitute the acetylated glucose pulp performed as an intermediate product to produce an alkylglucoside in the method disclosed in the Lorenz et al patent with an acetyl cellulose pulp in view of their closely related structures and the resulting expectation of similar surfactant properties.	
Response to Arguments
Applicant's arguments filed November 18, 2019 have been fully considered but they are not persuasive. The Lorenz et al patent (US 4,704,453) was previously used in the Office Action filed June 20, 2019 to reject the claims wherein in the response filed November 18, 2019 Applicants argue in the Remarks that for 1 g of acetyl-cellulose for the present invention there would need to be at least 5 g of alcohol in the reaction so the amount of acid catalyst would need to be at least 0.05 x 5 g which is 0.25 g.  Since instant Claim 1 recite that the acid catalyst is present in a weight percent relative to the weight of the alcohol of at least 0.5%, the calculation of the 5 g of alcohol relative to the acid catalyst should have been 0.005 x 5 g which result in 0.025 g.  In contrast, Lorenz teaches the amount of acid catalyst should be 0.2% to 5% the weight of the glucose. Therefore for 1 gram of glucose the range of the amount of acid catalyst disclosed in the Lorenz et al patent would cover the amount of acid catalyst recited in instant Claim 1, that is, 2.5% falls between the 0.2% to 5% recited in Lorenz et al patent, therefore, 1 x 0.025 = 0.025 grams of acid catalyst present, which cover the amount of acid catalyst recited in the instant Claim 1.  The percentage of 2.5% to 5% of acid catalyst based on glucose disclosed in the Lorenz et al patent covers the at least 0.5% amount of acid catalyst relative to the weight of the alcohol recited in instant Claim 1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al (US Patent No. 4,704,453, provided with the PTO-892 dated 6/20/2019) as applied to Claim 1 and 7 above, and further in view of Iyer et al (WO 2013/043981 Al, provided with the PTO-892 filed 3/8/2018).

The information disclosed in the Lorenz et al patent is incorporated into the current rejection, but is not repeated here.
The instantly claimed method of synthesizing R-glycosides differs from the alkylglucoside preparation disclosed in the Lorenz et al patent by claiming that the acetylated cellulose pulp is derived from a monocot species.
The Iyer et al WO publication discloses processes of producing fermentation products from acetylated cellulosic materials wherein the acetylated cellulosic material may be an acetylated corn stover pulp (see page 14, last line of the 2nd paragraph).  The Iyer et al publication shows that acetylated cellulose pulp deriving from a monocot species or an acetylated corn stover pulp is known in the art.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching disclosed in the Lorenz et al patent with the teaching disclosed in the Iyer et al WO publication to reject the instant claims since both references disclose preparation of cellulose materials using acetylated glucosidic pulp.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use as the cellulose source to prepare an alkyl-glucoside in the Lorenz et al patent as corn stover in view of the recognition in the art, as suggested by the Iyer et al WO publication, that a practitioner of the instant art would be able to carry out cellulolytic preparations using cellulose material derived from corn stover pulp.
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. The Iyer et al publication is cited to show that acetylated cellulose pulp deriving from a monocot species or an acetylated corn stover pulp is known in the art.  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al (US Patent No. 4,704,453, provided with the PTO-892 dated 6/20/2019) as applied to Claim 1 and 7 above, and further in view of Mikkonen et al (US Publication No. 2011/0046365 A1, provided with the PTO-892 filed 3/8/2018).
Applicants claim a method of claim 1, wherein the acid catalyst is a sulfonic acid of the formula R1SO3H where R1 is an alkyl or cycloalkyl group.
The information disclosed in the Lorenz et al patent is incorporated into the current rejection, but is not repeated here.
The instantly claimed method of synthesizing R-glycosides differs from the alkylglucoside preparation disclosed in the Lorenz et al patent by claiming that the acid catalyst is a sulfonic acid of the formula R1SO3H where R1 is an alkyl or cycloalkyl group.
The Mikkonen et al publication discloses a method for producing a glycosylation product wherein the alkyl moiety of the alkyl glycoside comprise a carbon chain having 1 to 4 carbon atoms and attached to the 1-carbon of the anhydroglucose unit via an oxy group, which correspond to the R-glucoside structure now recited in instant Claim 1.  Mikkonen et al discloses that the catalyst used in the method thereof may be selected as phosphoric acid (see line 3 of paragraph no. [0073]), which embraces the phosphoric acid recited in instant Claim 1. The Mikkonen et al publication also mentioned that the catalyst may be selected as paratoluenesulphonic acid, methanesulphonic acid, benzenesulphonic acid or trifluoromethanesulphonic acid (see paragraph no. [0072]), which embraces the use of a sulfonic acid and a sulfonic acid of formula R1SO3H wherein R is an alkyl or cycloalkyl group as recited in instant Claims 1 and 5. Mikkonen et al discloses a reaction of cellulose acetate and alcohol being carried out at a temperature of 190º to 250º C (see page 4, line 4 of paragraph no. [0064]), which embraces part of the temperature range recited in instant Claim 7 wherein the acetyl cellulose pulp is heated to a temperature between 170º C and 200º C.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out the method of producing alkyl-glucoside in the Lorenz et al patent using a sulfonic acid and a sulfonic acid of formula R1SO3H wherein R is an alkyl or cycloalkyl group in view of the recognition in the art, as suggested by the Mikkonen et al publication, that the procedure can be used to produce alkyl glycosides that are suitable as an adhesive or as a hydrophobic coating.
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Applicants argue on page 2, 5th paragraph of the Remarks that the Mikkonen et al publication does not disclose forming R-glucosides.  This argument is not persuasive since the Mikkonen et al publication discloses preparation of alkyl glycoside of a cellulose ether, which embraces the R-glucoside of the instant claims.  The Mokkonen et al publication is only being used to show that using a sulfonic acid and a sulfonic acid of formula R1SO3H wherein R is an alkyl or cycloalkyl group to prepare glycosides is known in the art. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623